Citation Nr: 0800931	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  02-21 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C., Chapter 35.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from October 1972 to March 1977 and 
from September 1990 to November 1991.  The veteran died in 
January 2002.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The Board remanded the case in January 2005, and it 
is now before the Board for further appellate consideration.  

Other matters

In a rating decision dated in June 2007, the RO denied claims 
for service connection for hepatitis C, multiple myeloma, 
fatigue and memory loss due to an undiagnosed illness, skin 
rash due to an undiagnosed illness, headaches due to an 
undiagnosed illness, and a total disability rating due to 
individual unemployability, for accrued benefits purposes.  
In a June 2007 letter, the RO notified the appellant of its 
decisions and informed her of her appellate rights.  There is 
no indication in the claims file that the appellant has filed 
a notice of disagreement as to the denial of any of the 
accrued benefits claims, and those issues are not before the 
Board.  See Archbold v. Brown, 9 Vet. App. 124 (1996) (a 
notice of disagreement initiates appellate review in VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of 
substantive appeal after statement of the case is issued). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is seeking Dependency and Indemnity 
Compensation (DIC) under 38 U.S.C. § 1310 based on her claim 
of entitlement to service connection for the cause of the 
veteran's death.  While the case was in remand status, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in which it held that a tailored notice in 
claims for DIC benefits must include (1) a statement of the 
conditions, if any, for which a veteran was service connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously  service-connected condition; and (3) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  The appellant has not been provided a notice which 
complies with the Hupp requirements and, therefore, the case 
must be remanded for a corrected notice.  

The Certificate of Death shows that the veteran died in 
January 2002 and that the immediate cause of death was listed 
as multiple myeloma.  The certificate also shows that the 
veteran was an inpatient at the VA Medical Center (VAMC) in 
Birmingham, Alabama, when he died.  Medical records in the 
file show that the was diagnosed as having multiple myeloma 
in June 1998 and that he received continuing treatment at VA 
medical facilities in Birmingham, Alabama; Tuskegee, Alabama; 
Biloxi, Mississippi; and Nashville, Tennessee.  The most 
recent VA treatment record in the claims file is dated in 
June 2000.  The final hospital summary is not of record, nor 
are VA medical records dated from June 2000 to the veteran's 
death in January 2002.  As those records could be pertinent 
to the cause of death claim, they should be obtained and 
associated with the claims file.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

The appellant contends that the veteran's fatal multiple 
myeloma was related to service and that he had symptoms of 
the disease from the time he returned from the Gulf War but 
that it was not recognized.  She points out that he was 
service-connected for degenerative joint disease involving 
swelling of multiple joints as well as osteoporosis of the 
feet from the time of his Gulf War service, which ended in 
November 1991, and she asserts that he suffered from fatigue 
and memory loss, skin rash, and headaches from that time.  
Review of the veteran's service medical records show that in 
February 1977, near the end of the veteran's first period of 
service, he was noted to be an over producer of uric acid.  
At various times during his second period of service, 
including in September 1991 and October 1991, laboratory 
reports included results outside normal ranges including high 
uric acid levels, low red blood counts, high mean corpuscular 
volumes, and low folic acid levels.  Further, the Board notes 
that at a VA examination in May 1992, laboratory studies 
again showed abnormal results.  In order to facilitate its 
decision in this case, it is the judgment of the Board that 
the file should be reviewed by a VA physician, preferably a 
hematologist or oncologist, and an opinion should be obtained 
as to whether the veteran's fatal multiple myeloma had its 
onset in service and as to whether any service-connected 
disability contributed materially or substantially to the 
veteran's death.  See 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with a letter 
that complies with the provisions of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 and the Court's decision in Hupp 
v. Nicholson, 21 Vet. App. 342 (2007).  
The letter should include (1) a statement 
of the conditions for which the veteran 
was service connected at the time of his 
death, (2) an explanation of the evidence 
and information required to substantiate 
the DIC claim based on the veteran's 
previously service-connected conditions, 
and (3) an explanation of the evidence 
and information required to substantiate 
the DIC claim based on a condition not 
yet service connected.  Provide the 
appellant with notice of what information 
and evidence she should provide and what 
evidence VA will obtain.  Notify her that 
she should submit any evidence in her 
possession that pertains to her claim.  

2.  Obtain and associate with the claims 
file VA medical records for the veteran 
from VA medical facilities in Tuskegee, 
Alabama, Birmingham, Alabama, Nashville, 
Tennessee, and Biloxi, Mississippi, dated 
from June 2000 to January 2002.  This 
should include, but not be limited to, 
the final hospital summary pertaining to 
the veteran's hospitalization at the VAMC 
in Birmingham, Alabama, at the time of 
his death in January 2002.  

3.  Then, arrange for review of the 
entire record by a VA 
hematologist/oncologist.  

Request that the physician review the 
claims file, including the veteran's 
service medical records, and provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
higher) that the veteran's multiple 
myeloma had its onset in service.  

Also request that the physician provide 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or higher) that the veteran's service-
connected hypertension, bronchitis, post-
traumatic stress disorder, degenerative 
joint disease of the shoulders, knees, 
and spine, and/or osteoporosis of the 
feet contributed materially or 
substantially to the veteran's death or 
had a material influence in accelerating 
the veteran's death.  

The rationale for any opinion expressed 
should be provided in the physician's 
report.  

4.  Then, after completion of any other 
development indicated by the state of the 
record, readjudicate the claims of 
entitlement to service connection for the 
cause of the veteran's death and 
entitlement to Dependents' Educational 
Assistance under 38 U.S.C., Chapter 35.  
If the benefits sought on appeal remain 
denied, issue an appropriate supplemental 
statement of the case and provide the 
appellant and her representative an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



